              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN


JESUS RANGEL,

            Plaintiff,

      v.                                  Case No. 19CV0451

JESSICA LORUM, ET AL.,

            Defendants.


                         NOTICE OF SUBSTITUTION


      PLEASE TAKE NOTICE that the Defendant substitute as his attorneys

of record in this action Jennifer R. Remington, Assistant Attorneys General, in

place of Sarah A. Huck. Please note the Assistant Attorney Katherine D. Spitz

will continue to represent the Defendant in this action. Defendant requests

service of all discovery and correspondence be made upon Assistant Attorneys

General Remington and Spitz as counsels of record at Wisconsin Department

of Justice, Post Office Box 7857, Madison, Wisconsin 53707-7857. All other

papers should be served through the court’s CM/ECF system.

      Dated this 27th day of November, 2019.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin




       Case 1:19-cv-00451-WCG Filed 11/27/19 Page 1 of 2 Document 48
                                  s/Jennifer R. Remington
                                  JENNIFER R. REMINGTON
                                  Assistant Attorney General
                                  State Bar #1098838


                                  KATHERINE D. SPITZ
                                  Assistant Attorney General
                                  State Bar #1066375

                                  Attorneys for Defendant Niel Thoreson

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 267-2230 (Remington)
(608) 266-1001 (Spitz)
(608) 267-8906 (Fax)
remingtonjr@doj.state.wi.us
spitzkd@doj.state.wi.us




                                    2
      Case 1:19-cv-00451-WCG Filed 11/27/19 Page 2 of 2 Document 48
